UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1716


In Re:   BRUCE EVERETT VOID-EL,

                Petitioner.




   On Petition for Writ of Mandamus.        (1:10-cv-00007-IMK-DJJ)


Submitted:   September 14, 2010              Decided:   October 6, 2010


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bruce Everett Void-El, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Bruce   Everett   Void-El    petitions   for    a   writ   of

mandamus, alleging the district court has unduly delayed acting

on his 28 U.S.C. § 2241 (2006) petition.     He seeks an order from

this court directing the district court to act.          Our review of

the district court’s docket reveals that the district court has

entered an order adopting the recommendation of the magistrate

judge and dismissing Void-El’s petition.       Accordingly, we deny

the mandamus petition as moot.       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                     PETITION DENIED




                                 2